Citation Nr: 0530865	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  98-07 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation benefits for additional 
dental disability pursuant to 38 U.S.C. § 1151.

2.  Entitlement to compensation benefits for headaches 
pursuant to 38 U.S.C. § 1151.

3.  Entitlement to compensation benefits for nerve damage to 
the mouth and face pursuant to 38 U.S.C. § 1151.

4.  Entitlement to an initial evaluation in excess of 10 
percent for sinusitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
January 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1997 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case has been transferred to the RO in 
St. Petersburg, Florida.

The issue of entitlement to compensation benefits for 
additional dental disability pursuant to 38 U.S.C.A. § 1151 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The LeFort I osteotomy performed in November 1977 at a VA 
facility resulted in additional disability including facial 
neuralgia and numbness.

2.  The veteran's sinusitis is manifested by subjective 
complaints of runny nose along with drainage, crusting, 
purulent discharge, and the need for medication; with no 
objective evidence of symptoms of sinusitis with three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

3.  On October 26, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant through her authorized representative that she 
requested withdrawal of the appeal concerning entitlement to 
compensation benefits for headaches pursuant to 38 U.S.C. 
§ 1151.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C. § 1151 for disability involving facial 
neuralgia and numbness as a result of VA treatment have been 
met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1996).

2.  The criteria for a rating in excess of 10 percent for 
chronic sinusitis are not met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.97 Part 4, Diagnostic Code 6513 
(2005).

3.  The criteria for withdrawal of a Substantive Appeal 
concerning entitlement to compensation benefits for headaches 
pursuant to 38 U.S.C. § 1151, by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Appellants Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
August 2001, December 2001, and April 2003.  The content of 
the notices fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The letters advised the 
appellant what information and evidence was needed to 
substantiate the claims.  The letters also advised her what 
information and evidence must be submitted by her, namely, 
any additional evidence and argument concerning the claims 
and enough information for the RO to request records from the 
sources identified by the appellant.  In this way, she was 
advised of the need to submit any evidence in her possession 
that pertains to the claims.  She was specifically told that 
it was her responsibility to support the claims with 
appropriate evidence.  Finally the letters advised her what 
information and evidence would be obtained by VA, namely, 
records like medical records and records from other Federal 
agencies.

Additionally, a supplemental statement of the case in August 
2004 readjudicated each claim after content-compliant notice 
had been provided, and without "taint" from prior 
adjudications.  Therefore, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to her claims has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Entitlement to compensation benefits for nerve damage to the 
mouth and face pursuant to 38 U.S.C. § 1151.

The veteran contends that compensation benefits are warranted 
for facial neuralgia and numbness.  The law providing 
compensation under 38 U.S.C.A. § 1151 was revised, effective 
October 1, 1997, and the new version of the law is more 
restrictive than the old version (the new law essentially 
requires a showing of fault or negligence by the VA in 
providing medical treatment).  However, the new law does not 
apply in the present case, as the claim has been pending 
since before the change in the law. VAOPGCPREC 40- 97.  The 
Board has applied the version of 38 U.S.C. § 1151 (and the 
related regulations, 38 C.F.R. §§ 3.358, 3.800) in effect 
prior to the change, which is more favorable to the veteran.

The version of the law and regulations applicable to the 
present case provides that where a veteran suffers disease, 
injury, death, or the aggravation of an existing disease or 
injury, as the result of VA examination, medical or surgical 
treatment, or hospitalization, and such results in additional 
disability or death, compensation or DIC shall be awarded in 
the same manner as if the disability or death were 
service-connected.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§§ 3.358, 3.800 (1996).  In determining that additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury upon which the 
claim is based will be compared with the subsequent physical 
condition resulting from the disease or injury. 38 C.F.R. § 
3.358(b)(1).  The regulation further provides, in part, that 
benefits will not be payable for the continuance or natural 
progress of disease or injury for which VA treatment is 
authorized.  38 C.F.R. § 3.358(b)(2).  In determining whether 
such additional disability resulted from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  The mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
treatment.  Benefits are not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those, which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c)

The veteran was admitted to VA Oral Surgery Service in 
November 1977.  She complained that her jaw stuck out too 
far, her teeth did not come together correctly, and she 
experienced facial muscle pain.  On November 23, 1977, bone 
graft of the right iliac crest and LeFort I osteotomy were 
performed.  There were no reported post surgical 
complications.  The records show that the veteran signed a 
document which indicates that she was advised of the proposed 
procedure, attendant risks involved, and expected results.  
Any documentation outlining the risks of surgery is not of 
record. 

In January 1997, the RO received her claim, in which she 
reported that she experienced post surgical problems as a 
result of the November 1977 surgery that included nerve 
damage to her mouth and face which caused numbness.

A VA opinion was obtained in February 1997.  Dr. D. J. 
concluded:

The claim about headaches, nerve damage 
in the mouth and face is not supported by 
the evidence, other than these would be 
associated with symptoms of sinusitis.  

VA examinations were performed in August 2002.  On cranial 
nerve examination, Dr. A. T., in reporting the diagnostic 
impression, noted:

Postsurgical facial neuralgia and 
multiple distributions.  [S]he is 
describing symptoms of anomalous 
reinnervation, which would be consistent 
with nerve trauma.

A sinus examination was also conducted in August 2002.  Dr. 
K. H. noted that the veteran's sinusitis symptoms had 
increased in severity, which in large part was due to 
neuropathy or underlying trigeminal neuralgia.  The physician 
indicated that she would request a neurological consultation 
for further evaluation.

In an addendum to this examination, Dr. K. H. reviewed the 
veteran's C-file and reported.  

C-file was available and reviewed, which 
confirms previous jaw surgery performed 
in 1977.  It was a bone graft from the 
iliac crest with bilateral LeFort I 
osteotomies.  The surgery was performed 
without complication.  It does appear 
that she has had significant emotional 
liabilities through evidence of records 
in her medical C-file; there were no 
signs of complication with the surgery, 
other than continued neuralgia.  The 
patient also has other history of 
seizures.  This does not change my 
impression of sinusitis, which according 
to the patient, symptoms has progressed 
in severity though there is no change in 
the number of episodes.  It also 
appreciates a neurosurgical evaluation, 
which contributes her continued facial 
neuralgia to anomalous reinnervation 
consistent with nerve trauma, which most 
likely happened during surgery.  

At a personal hearing held before the undersigned Veterans 
Law Judge in June 2005, the veteran reported her medical 
history and symptoms.  She noted that VA physicians indicated 
that the continuing neuropathy was caused by her November 
1977 surgery.   

The Court has held that the elements of a claim under 38 
U.S.C.A. § 1151 parallel those generally set forth for 
establishing service connection claims, as follows: (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment; and (3) 
medical evidence of a nexus between that asserted injury or 
disease and the current disability.  See Jones v. West, 12 
Vet. App. 460 (1999).

In this case, two medical opinions appear to indicate that 
there was additional disability, nerve trauma, which resulted 
from the November 1977 surgery.  On the other hand, another 
VA physician concluded that any facial neuralgia was 
unrelated to the VA surgery.  

After a review of the claims folder, the Board finds the 
statements of Dr. D. J. less than persuasive in light of the 
overall record.  In this case while Dr. D. J. reviewed the 
record it does not appear that she examined the veteran.  
Furthermore, she only noted that the veteran had reported 
symptoms of numbness and neuralgia.  At that time the 
veteran's symptoms had not been substantiated by examination.  
However, VA examination in 2002 substantiated the veteran's 
reported symptoms.  The Board places greater weight on the 
report of Drs. A. T. and K. H., due to the thorough review of 
the appellant's medical history and their discussion of the 
veteran's symptoms, and physical manifestations.  See Willis 
v. Derwinski, 1 Vet. App. 66, 70 (1991); Sklar v. Brown, 
5 Vet. App. 140, 146 (1993).  Dr. K. H. in August 2002 
reviewed the C-file and considered the statements of Dr. D. 
J. and concluded that the facial neuralgia was due to 
"anomalous" reinnervation consistent with nerve trauma that 
resulted from the surgery.  Her opinion was unequivocal, well 
reasoned, and consistent with the medical history.

After reviewing the record, the Board finds that the evidence 
is at least in equipoise with regard to additional disability 
that resulted from the November 1977 surgery.  Thus, the 
benefit of the doubt is given to the veteran.  38 C.F.R. 
§ 3.102.  Accordingly, compensation benefits for residual 
facial neuralgia and numbness pursuant to 38 U.S.C. § 1151 is 
warranted. 

Entitlement to an initial evaluation in excess of 10 percent 
for sinusitis

The veteran contends that she should be granted higher a 
disability rating for her service-connected sinusitis.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's statements are deemed competent with regard to 
the description of the symptoms of her disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria.

The veteran appealed the initial assignment for the 
evaluations of her service-connected disabilities.  The Board 
has considered whether "staged" ratings are appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The general rating criteria for sinusitis (Diagnostic Codes 
6510 through 6514) are as follows: a noncompensable 
evaluation is warranted when sinusitis is detected by X-ray 
only; a 10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting; a 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; a 50 percent rating 
is warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.

As referred to above, a VA physician examined the veteran's 
records in February 1997.  She noted the bone graft and 
LeFort I osteotomy conducted in November 1977.  She also 
noted that bilateral naso-antral windows surgery was 
performed in August 1978.  The veteran had noted recurrent 
sinusitis since the November 1977 surgery.  

A VA examination was conducted in March 1997.  The veteran 
reported her medical history and symptoms.  She indicated 
that she had constant sinus discomfort since her November 
1977 surgery.  The examination was unremarkable.  Examination 
of the external nose, mouth, throat, and sinuses was 
objectively negative.  There were no significant findings 
noted on X-ray.  

Service connection was granted for sinusitis pursuant to 38 
U.S.C. § 1151 in the March 1997 rating action.  A 10 percent 
rating was granted effective in February 1997.  

A VA examination was conducted in August 2002.  The veteran 
noted that her sinusitis had increased in severity.  Her 
episodes of sinusitis lasted longer and consisted of 
extremely thick purulent mucus discharge.  On examination, 
there was some erythema of the mucosa bilaterally, which 
appeared to be quite dry.  The examiner indicated that this 
suggested chronic irritation.  There was no purulent 
discharge at that time.  In reporting the diagnoses the 
examiner noted sinusitis.  The examiner added that based on 
the veteran's history her symptoms had increased in severity 
but the number of episodes remained constant.  

The record contains VA outpatient records that date between 
1997 and 2004, which show treatment for a variety of 
disabilities.  The veteran was seen on occasion for her sinus 
problems.  

At the personal hearing held in June 2005, the veteran 
reported her medical history and symptoms, which included 
crusting and purulent discharge.  She indicated that she is 
given antibiotics as a prophylactic against recurring 
sinusitis/rhinitis.  She stated that she experienced flare 
ups 4-5 times a year, as well as tender sinuses.   

In considering the criteria, the evidence does not show that 
she would meet the requirement of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment.  
While the veteran received treatment for her sinusitis, she 
has not presented any evidence of prolonged treatment with 
antibiotics.  VA outpatient records show that she was 
prescribed antibiotics on occasion.  In June 2001, the record 
shows that Doxycycline was prescribed twice daily.  In 
September 1997, it was prescribed for 14 days and for10 days 
in January and May 2002.  In January 2003, Levofloxacin was 
prescribed for 15 days.  However, the objective evidence does 
not show that she received prolonged treatment as defined by 
the VA.  Nor does the evidence show that the sinus condition 
has ever been described as incapacitating.  

Further, it has not been shown that she has more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge, or 
crusting.  A review of the record does not show that these 
symptoms have been attributed to her sinusitis.  Therefore, 
based on review of the record, the Board finds that the 
evidence does not provide a basis for a higher evaluation.

Withdrawal of appeal concerning entitlement to compensation 
benefits for headaches pursuant to 38 U.S.C. § 1151

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The RO in March 1997 denied 
compensation benefits for headaches pursuant to 38 U.S.C. 
§ 1151.  The veteran was notified of this action by the RO 
the next month.  The RO received a notice of disagreement 
(NOD) in January 1998.  The RO issued a statement of the case 
(SOC) in February 1998.  The RO received a VA Form 9, 
substantive appeal, in April 1998.  On October 26, 2005, the 
Board received a statement from the veteran requesting 
withdrawal of her appeal regarding the headache disability.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by her authorized representative.  38 C.F.R. 
§ 20.204.  The appellant has withdrawn her appeal concerning 
entitlement to compensation benefits for headaches pursuant 
to 38 U.S.C. § 1151 and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.

ORDER

Entitlement to compensation benefits for residual facial 
neuralgia and numbness pursuant to 38 U.S.C.A. § 1151 is 
granted.

Entitlement to a disability evaluation greater than 10 
percent for sinusitis is denied.

The appeal concerning entitlement to compensation benefits 
for headaches pursuant to 38 U.S.C. § 1151 is dismissed.


REMAND

At the personal hearing held in June 2005, the veteran 
reported that she has had ongoing dental problems since her 
November 1977 VA surgery.  She also noted that a private 
physician, Dr. Williamson, indicated that she has additional 
dental disability as a result of her November 1977 VA 
surgery.  VA outpatient records show that she had additional 
dental treatment in 2001.  In light of her complex disability 
picture further examination and opinion is needed.

Accordingly, the case is REMANDED to the AMC, in Washington, 
DC for the following development:

1.  The RO should contact the veteran and 
request her to update the list of the 
doctors and health care facilities that 
have treated her for her dental 
disability.  If information is provided 
in sufficient detail, the RO should make 
arrangements to obtain all the records of 
the treatment afforded to the veteran 
from all the sources listed by her that 
are not already on file.  These records 
should include those of Dr. Williamson.  
All information obtained should be made 
part of the file.

2.  Schedule the veteran for the 
appropriate examination to determine the 
nature and etiology of any dental 
disorder.  The examiner should provide 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the veteran 
has additional dental disability that 
resulted from her LeFort I osteotomy that 
was performed in November 1977.  The 
rationale for any opinion expressed 
should be included in the report.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.      

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


